THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii)
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE
STATE SECURITIES LAWS.




Holly Brothers Pictures, Inc.




5% UNSECURED CONVERTIBLE PROMISSORY NOTE




$1,100,000.00

February 1, 2018




FOR VALUE RECEIVED,  Holly Brothers Pictures, Inc., a Nevada corporation (the
“Company”), promises to pay to the order of [                ] (the “Payee” or
the “Holder”) or registered assigns, the principal amount of One Million One
Hundred Thousand and 00/dollars ($1,100,000.00) (the “Principal Amount”) and
interest on the Principal Amount (as set forth in Section 1), in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts.  Interest on this Note
shall accrue on the Principal Amount outstanding from time to time at a rate per
annum computed in accordance with Section 1 hereof.  




1.

Interest Rate and Payments; Prepayment.




A.

The balance of principal outstanding from time to time under this Note shall
bear interest at the rate of five percent (5.0%) per annum (the “Interest
Rate”), computed on the basis of a three hundred sixty (360) day year composed
of twelve (12) months of thirty (30) days each.




B.

On each of the second, third, fourth, and fifth anniversaries of this Note,
payments of 25% of the Principal Amount plus interest on such Principal Amount
shall be payable in arrears. To the extent any conversions pursuant to Section 2
below occur prior to any of the foregoing payment dates, all conversions shall
first be applied to accrued and unpaid interest on the Note, and then shall be
applied against the next payment of principal due pursuant to this Section 1.B.




C.

The entire outstanding Principal Amount, and all other amounts due under this
Note, together with all accrued and unpaid interest thereon, shall be due and
payable in full on the five-year anniversary of the date hereof, unless
accelerated due to the occurrence of an Event of Default (the earlier of such
dates is referred to as the “Maturity Date”).




2.

Voluntary Conversion and No Forced Conversion.




A.

Subject to Section 2.B. below, this Note shall be convertible at any time, in
whole or in part, into shares of Company common stock (the “Common Stock”) at a
conversion price equal to $0.13 per share (the “Conversion Price”), which
Conversion Price shall be proportionately adjusted for stock splits, stock
dividends or similar events. The Holder shall effect conversions by delivering
to the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the interest or
Principal Amount of this Note to be converted and the date on which such
conversion shall be effected (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered hereunder.
 Upon conversion, the Common Stock deliverable hereunder shall be issued within
four (4) business days of the conversion date.





--------------------------------------------------------------------------------




B.

Notwithstanding anything to the contrary contained in this Note, this Note shall
not be convertible into Common Stock to the extent (but only to the extent) that
the Holder or any of its affiliates would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the Common Stock. To the extent the conversion
provisions of Section 2.A. would be limited by this Section 2.B, the portion of
this Note not converted shall be converted into Common Stock at a later date or
dates, provided that at such later date or dates the limitation in Section 2.B
would no longer apply to the Holder because such Holder would no longer own in
excess of the Maximum Percentage. For the purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.  The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not amend or waive this
paragraph without the consent of holders of a majority of its Common Stock.




C.

The Note Holder shall not be compelled to convert any amount of the Note to
Common Stock.  Any conversion of the Note to Common Stock shall be done at the
sole discretion of the Note Holder.  




3.

Covenants of Company




A.

Affirmative Covenants.  The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 3.A.:




(i)

Maintenance of Existence.  The Company will do or cause to be done all things
reasonably necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and comply with all laws applicable to the
Company, except where the failure to comply would not have a material adverse
effect on the Company.




4.

Events of Default




A.

The term “Event of Default” shall mean any of the events set forth in this
Section 4.A.:




(i)

Non-Payment of Obligations.  The Company shall default in the payment of the
Principal Amount or accrued interest of this Note as and when the same shall
become due and payable, whether by acceleration or otherwise.




(ii)

Non-Performance of Affirmative Covenants.  The Company shall materially default
in the due observance or performance of any covenant set forth in Section 3.A.




(iii)

Bankruptcy, Insolvency, etc.  The Company shall:




(a)

apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for the Company, or make a general assignment
for the benefit of creditors; or








2




--------------------------------------------------------------------------------




(b)

permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company, and, if such case or proceeding is not commenced by the Company or
converted to a voluntary case, such case or proceeding shall be consented to or
acquiesced in by the Company or shall result in the entry of an order for
relief.




B.

Action if Bankruptcy.  If any Event of Default described in clause (iii) of
Section 4.A. shall occur, the outstanding Principal Amount of this Note and all
other obligations hereunder shall automatically be and become immediately due
and payable, without notice or demand.




C.

Action if Other Event of Default.  Upon the occurrence of an Event of Default
that goes uncured for more than 10 days after written notice thereof by Holder
to the Company (other than any Event of Default described in clause (iii) of
Section 4.A.) the entire outstanding principal of the Note together with the
interest accrued thereon shall be immediately due and payable.  The Company
hereby waives any and all notices including notice of breach, notice of default,
notice of intent to accelerate, notice of acceleration or any other demand or
presentment that may be required.




5.

Miscellaneous.




A.

Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively,
whether so expressed or not.







B.

Governing Law.   This Note shall be governed by the laws of the State of Nevada
as applied to contracts entered into and to be performed entirely within the
State of Nevada.




C.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Note or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate, shall be determined by arbitration in San Diego,
California before a single arbitrator.  Company shall be responsible for all
arbitration costs of securing JAMS prior to the Award.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (“Rules”) and in accordance with the Expedited Procedures in those
Rules, including Rules 16.1 and 16.2 of those Rules.  Judgment on the Award (as
defined in the Rules) may be entered in any court having jurisdiction.  The
Company and Holder shall each select one independent arbitrator expert in the
subject matter of the dispute (the arbitrators so selected shall be referred to
herein as “Company’s Arbitrator” and “Holder’s Arbitrator,” respectively).  In
the event that either such party fails to select an independent arbitrator as
set forth herein within 20 days from delivery of a notice of arbitration, then
the matter shall be resolved by the arbitrator selected by the other party.
 Company’s Arbitrator and Holder’s Arbitrator shall select a third independent
arbitrator expert in the subject matter of the dispute, and the three
arbitrators so selected shall resolve the matter according to the procedures set
forth in this section.  If Company’s Arbitrator and Holder’s Arbitrator are
unable to agree on a third arbitrator within 20 days after their selection,
Company’s Arbitrator and Holder’s Arbitrator shall each prepare a list of three
independent arbitrators.  Company’s Arbitrator and Holder’s Arbitrator shall
each have the opportunity to designate as objectionable and eliminate one
arbitrator from the other arbitrator’s list within seven days after submission
thereof, and the third arbitrator shall then be selected by lot from the
arbitrators remaining on the lists submitted by Company’s Arbitrator and
Holder’s Arbitrator.











3




--------------------------------------------------------------------------------

The parties shall maintain the confidential nature of the arbitration proceeding
and the Award, including the hearing, except as may be necessary to prepare for
or conduct the arbitration hearing on the merits, or except as may be necessary
in connection with a court application for a preliminary remedy, a judicial
challenge to an Award or its enforcement, or unless otherwise required by law or
judicial decision. The parties acknowledge that this Note evidences a
transaction involving interstate commerce. Notwithstanding the provision in the
preceding section with respect to applicable substantive law, any arbitration
conducted pursuant to the terms of this Note shall be governed by the Federal
Arbitration Act.




D.

Notice.  All notices shall be in writing, and shall be deemed given when
actually delivered to a party at its address set forth herein personally, by a
reputable overnight messenger.




E.

No Waiver.  No delay in exercising any right hereunder shall be deemed a waiver
thereof, and no waiver shall be deemed to have any application to any future
default or exercise of rights hereunder.




F.

Assignability of Note by Holder.  Holder shall be permitted to assign the Note
to any party or person as it sees fit in its sole discretion.  Assignee will be
bound by the same terms and conditions as Note Holder, as set forth herein,
following any assignment of the Note.







IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.




Holly Brothers Pictures, Inc.







By:________________________________

      Brent Willson, Chief Executive Officer




































































4




--------------------------------------------------------------------------------




ANNEX A

 

NOTICE OF CONVERSION




The undersigned hereby elects to convert principal and interest under the 5%
Convertible Note of Holly Brothers Pictures, Inc., a Nevada corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.




If required by applicable law, the undersigned agrees to comply with the
prospectus delivery requirements under the applicable securities laws in
connection with any transfer of the aforesaid shares of Common Stock.







Date to Effect Conversion: ____________________________




Principal Amount  of Note to be Converted: $__________________




Accrued Interest to be Converted: $__________________________




Number of shares to be issued: ______________________________




Signature: _________________________________________




Name: ____________________________________________




Address for Delivery of Common Stock Certificates: __________

_____________________________________________________

____________________________________________________







The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended, or a non- “U.S.
Person” within the meaning of Rule 902 of Regulation S promulgated under the
Securities Act of 1933.




[SIGNATURE OF HOLDER]




Name of Investing Entity:_____________________________________________________




Signature of Authorized Signatory of Investing Entity:
______________________________




Name of Authorized Signatory: _________________________________________________




Title of Authorized Signatory:
__________________________________________________




Date: ______________________________________________________________________





















